Exhibit COMMON COMMON NUMBER SHARES C [LOGO] DUCKWALL - ALCO STORES, INC. INCORPORATED UNDER THE LAWS OF THE STATE OF KANSAS SEE REVERSE FOR CERTAIN LEGENDS AND DEFINITIONS THIS CERTIFIES THAT CUSIP 264 SPECIMEN is the registered holder of SHARES OF FULLY PAID AND NON-ASSESSABLE COMMON STOCK, PAR VALUE $.0001, OF DUCKWALL-ALCO STORES, INC. CERTIFICATE OF STOCK transferable on the books of the Company by the holder hereof in person or by duly authorized attorney upon surrender of this certificate properly endorsed. This certificate is not valid until countersigned by the Transfer Agent. IN WITNESS WHEREOF, the Company has caused the facsimile signature of its President to be printed hereon and the facsimile of its seal to be printed hereon and attested by the facsimile signature of its Secretary printed hereon. Dated: /s/ Charles E. Bogan SEAL /s/ Lawrence J. Zigerelli Secretary President COUNTERSIGNED: BY Computershare Trust Company, N.A. TRANSFER AGENT The following abbreviations, when used in the inscription on the face of this certificate, shall be construed as though they were written out in full according to applicable laws or regulations: TEN COM - as tenants in common UNIF GIFT MIN ACT- as Custodian for UNIF TRAN MIN ACT as Custodian for (Cust) (Minor) (Cust) (Minor) TEN ENT - as tenants by the entireties under Uniform Gifts to Minors under Uniform Transfers to Minors Act Act JT TEN - as joint tenants with right of survivorship and not as tenants in common (State) (State) TOD - transfer on death direction in event of owner’s death, to person named on face Additional abbreviations may also be used though not in the above list. For value received, hereby sell, assign and transfer unto PLEASE INSERT SOCIAL SECURITY OR OTHER IDENTIFYING NUMBER OF ASSIGNEE (Please print or typewrite name and address, including zip code, of assignee)
